Name: Commission Regulation (EC) No 645/1999 of 25 March 1999 establishing the quantity of certain poultrymeat sector products available for the second quarter of 1999 pursuant to Regulation (EC) No 2497/96
 Type: Regulation
 Subject Matter: animal product;  international trade;  Asia and Oceania;  trade
 Date Published: nan

 EN Official Journal of the European Communities 26. 3. 1999L 82/24 COMMISSION REGULATION (EC) No 645/1999 of 25 March 1999 establishing the quantity of certain poultrymeat sector products available for the second quarter of 1999 pursuant to Regulation (EC) No 2497/96 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 2497/ 96 of 18 December 1996 laying down rules for the application in the poultrymeat sector of the system provided for by the Association Agreement and the Interim Agreement between the European Community and the State of Israel (1), as amended by Regulation (EC) No 1514/97 (2), and in particular Article 4 (5) thereof, Whereas in order to ensure distribution of the quantities available, the quantities carried forward from the period 1 January to 31 March 1999 should be added to the quant- ities available for the period 1 April to 30 June 1999, HAS ADOPTED THIS REGULATION: Article 1 The quantity available for the period 1 April to 30 June 1999 pursuant to Regulation (EC) No 2497/96 is set out in the Annex hereto. Article 2 This Regulation shall enter into force on 1 April 1999. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 25 March 1999. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 338, 28. 12. 1996, p. 48. (2) OJ L 204, 31. 7. 1997, p. 16. EN Official Journal of the European Communities26. 3. 1999 L 82/25 ANNEX (tonnes) Group No Total quantity available for the period 1 April to 30 June 1999 I1 700